Citation Nr: 1003098	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-23 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, L3-4, with painful and limited motion, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a psychiatric 
disability, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for gastroesophageal 
reflux disease, currently evaluated as 30 percent disabling.

6.  Whether a timely substantive appeal was filed with 
respect to a January 2003 rating decision.

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to February 
1986, and from January 1996 to December 2002.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from March 2004, February 2005, and 
August 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
			
In an April 2005 decision letter the Veteran was advised that 
his perfection of an appeal of a January 2003 rating decision 
was untimely.  In May 2005, the Veteran expressed his 
disagreement with that determination.  A statement of the 
case must be issued on this claim.  Manlincon v. West, 12 
Vet. App. 238 (1998).  Similarly, in a March 2004 rating 
decision, the evaluation assigned for the Veteran's 
gastroesophageal reflux disease was increased to 10 percent.  
In an October 2004 letter, the Veteran disagreed with that 
rating.  A statement of the case must also be issued on this 
claim.  As such, these two issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested 
by ankylosis and he does not have intervertebral disc 
syndrome.

2.  The Veteran's cervical spine disability is not manifested 
by forward flexion 15 degrees or less or favorable ankylosis 
of the entire cervical spine, and he does not have 
intervertebral disc syndrome.

3.  The Veteran's flat feet cannot be described as "severe" 
and there is no objective evidence of a marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, or 
characteristic callosities.

4.  The Veteran's psychiatric disability is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect, 
panic attacks more than once a week, some memory impairment,  
impaired judgment, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective social 
relationships, and Global Assessment of Functioning (GAF) 
scores in the 50s.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
Veteran's lumbar spine disability are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2009).

2.  The criteria for a rating in excess of 20 percent for the 
Veteran's cervical spine disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2009).

3.  The criteria for a disability rating in excess of 10 
percent for the Veteran's flat feet are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5276 (2009). 

4. The criteria for a 50 percent disability rating, but no 
higher, for the Veteran's psychiatric disability have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9435 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that service connection was 
granted for the Veteran's lumbar spine disability, cervical 
spine disability, and psychiatric disability in a rating 
decision of January 2003, for which an appeal was not timely 
perfected.  Service connection was granted for the Veteran's 
bilateral plantar fasciitis in a rating decision of March 
2004, for which an appeal of that issue was not pursued.  
While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

A.	Lumbar & Cervical Spine Disabilities
At the outset, the Board notes that while the regulations 
pertaining to disabilities of the spine have changed several 
times, these changes do not affect the Veteran's claims 
because his claim for both his lumbar and cervical spine 
disabilities was filed in October 2004, subsequent to the 
most recent regulation change.  Thus, the regulation 
currently in effect, the General Rating Formula for Diseases 
and Injuries of the Spine, is the only applicable regulation.  

Taking the Veteran's lumbar spine disability first, the Board 
first notes that the Veteran is separately service-connected 
for a neurological problem in his right leg associated with 
his lumbar spine disability.  Service connection for this 
condition was granted in an unappealed December 2005 rating 
decision.  As this condition is not presently on appeal, it 
will not be discussed in conjunction with the Veteran's 
lumbar spine disability.    

The Board has carefully reviewed all of the pertinent 
evidence but finds that a rating in excess of 40 percent is 
not warranted.  The General Rating Formula for Diseases and 
Injuries of the Spine allows for ratings in excess of 40 
percent where there is unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  Here, the record does not show the existence of 
ankylosis.  On VA examination in June 2007, the Veteran 
displayed flexion, extension, right lateral flexion, left 
lateral flexion, right lateral rotation, and left lateral 
rotation each to 10 degrees.  Moreover, the examiner 
explicitly indicated that the Veteran's spine is not 
ankylosed.  In an April 2005 private medical report, flexion 
was to 50 degrees, extension was to 10 degrees, right lateral 
bending was to 5 degrees, left lateral bending was to 10 
degrees, right rotation was to 10 degrees, and left rotation 
was to 15 degrees.  On VA examination in October 2004 the 
Veteran displayed flexion, extension, right lateral flexion, 
left lateral flexion, right lateral rotation, and left 
lateral rotation each to 10 degrees.  There is no evidence to 
the contrary of this.  As such, the evidence does not support 
the existence of ankylosis and a rating in excess of 40 
percent is not warranted on this basis.

The current version of the regulations also allow for a 
rating in excess of 40 percent where there is evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  While the June 2007 
examiner did note the presence of incapacitating episodes, 
the examiner also explicitly stated that the Veteran does not 
suffer from intervertebral disc syndrome.  Indeed, the Board 
cannot point to any medical record indicating a finding of 
intervertebral disc syndrome.  As such, a rating in excess of 
40 percent is not warranted on this basis.
	
Accordingly, the Veteran's claim for an increased rating for 
his lumbar spine disability must be denied.  In reaching this 
conclusion, the Board has considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the Veteran 
contends his disability is essentially manifested by pain.  
However, the Board notes that painful motion is part of the 
disability for which the Veteran is currently service-
connected.  Also, the June 2007 examiner found the Veteran's 
range of motion is not reduced due to pain, weakness, 
fatigue, or a lack of endurance.  While the October 2004 
examiner found that the Veteran's motion is limited by 40 to 
45 percent during flare-ups, the Board does not find that 
this finding approximates the level of disability 
contemplated by a rating in excess of 40 percent.  For all of 
these reasons, the Board finds that a 40 percent rating 
adequately compensates the Veteran for the current level of 
disability resulting from his lumbar spine disability. 

As for the Veteran's cervical spine disability, the next 
highest rating applicable to the Veteran's disability under 
the General Rating Formula for Diseases and Injuries of the 
Spine is a rating of 30 percent, warranted where forward 
flexion of the cervical spine is 15 degrees or less, or where 
there is favorable ankylosis of the entire cervical spine.  
Here, the evidence is not in equipoise as to whether these 
criteria are met.  The June 2007 VA examiner found flexion of 
the cervical spine to 10 degrees, however this is 
inconsistent with the remainder of the medical evidence.  
Further, the examiner noted that the Veteran was 
"uncooperative" and displayed "only the most superficial 
effort."  The examiner found no organic reason for the 
Veteran's limited range of motion.  Other range of motion 
findings were extension, right lateral flexion, left lateral 
flexion, right lateral rotation, and left lateral rotation 
all to 10 degrees.  This range of motion also does not 
support the existence of ankylosis and as above, the examiner 
explicitly stated the Veteran's spine is not ankylosed.  In a 
private medical report of April 2005, the Veteran displayed 
flexion to 20 degrees, extension to 30 degrees, right lateral 
bending to 10 degrees, left lateral bending to 15 degrees, 
right rotation to 40 degrees, and left rotation to 45 
degrees.  On VA examination in December 2004, flexion was to 
40 degrees, extension was to 25 degrees, lateral bending was 
to 30 degrees, and rotation was to 50 degrees.  As such, and 
in spite of June 2007 flexion measurement, the evidence is 
not in equipoise as to whether forward flexion is to 15 
degrees or less, or whether there is ankylosis.  A rating in 
excess of 20 percent is not warranted on this basis.

The current regulations also allow for separate neurological 
evaluations, but the evidence does not support this.  No 
neurological abnormalities were diagnosed in relation to the 
Veteran's cervical spine on VA examination in June 2007 or 
December 2004.  While the April 2005 private medical report 
diagnosed cervical radiculitis, neurological abnormalities 
were not noted on examination.  No abnormalities were found 
in the Veteran's left shoulder, left or right elbow, or left 
or right wrist.  The Veteran is already service-connected for 
a right shoulder disability.  As such, a separate 
neurological evaluation is not warranted in relation to the 
Veteran's cervical spine disability.

As above, current regulations also allow a rating of 20 
percent where there is intervertebral disc syndrome with 
incapacitating episodes.  However, as also noted above, the 
June 2007 examiner explicitly found that the Veteran does not 
have intervertebral disc syndrome and the Board cannot point 
to any medical record indicating a finding of intervertebral 
disc syndrome.  As such, a rating in excess of 20 percent is 
not warranted on this basis.

The Board has additionally considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends his cervical spine disability is 
essentially manifested by pain.  However, the June 2007 
examiner found the Veteran's range of motion is not reduced 
due to pain, weakness, fatigue, or a lack of endurance.  The 
October 2004 examiner found no change in the Veteran's range 
of motion on repetition and indicated that his complaints of 
pain and limited motion were out of proportion to any 
demonstrable abnormalities.  For all of these reasons, the 
Board finds that a 20 percent rating adequately compensates 
the Veteran for the current level of disability resulting 
from his cervical spine disability. 

For all of the above reasons, the Veteran's claims for 
increased ratings for his lumbar and cervical spine 
disabilities must be denied.


B.	Bilateral Plantar Fasciitis
The Veteran has been assigned the 10 percent evaluation for 
his bilateral plantar fasciitis pursuant to Diagnostic Code 
5276.  Under this diagnostic code provision, the next higher 
disability rating of 30 percent rating applies where the 
evidence shows severe acquired bilateral flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities. 
 
The Board does not find that a higher rating is justified.  
There is no evidence of a marked deformity.  On VA 
examination in June 2007, the examiner noted no pronation or 
abduction of either foot.  The effect of the Veteran's 
disability on walking, shopping, and recreation was described 
as "moderate."  The condition was characterized overall as 
"mild."  X-rays conducted for the examination showed "no 
radiographic abnormalit[ies]."  The examiner found there 
were no callosities and no edema.  On VA examination in 
January 2004, the examiner found there was no edema.  
Callosities were not noted.  Objective evidence of a marked 
deformity, swelling on use, and callosities were not noted in 
VA treatment records of December 2007, August 2007, May 2005, 
or November 2003, or in the private medical report of April 
2005.  While pain on manipulation has been noted throughout 
the medical record, the Board does not find that this alone 
warrants an increased rating for the Veteran's condition.
 
The Board has also considered whether any alternate 
diagnostic code provision affords the Veteran a disability 
rating in excess of 10 percent for his bilateral plantar 
fasciitis.  The Board finds that the only other diagnostic 
code of potential application here is Diagnostic Code 5284, 
which affords a 20 percent evaluation for moderately severe 
injuries of the foot.  However, based on the competent 
evidence as discussed above, the Veteran's plantar fasciitis 
disability is not found to more nearly approximate a 20 
percent evaluation under Diagnostic Code 5284.  Aside from 
the Veteran's pain, the medical evidence shows little to no 
other objective abnormalities.  Again, his condition has been 
characterized as "mild." 
 
For the foregoing reasons, a disability rating in excess of 
10 percent for the Veteran's plantar fasciitis is not 
warranted here.  In reaching this conclusion, the Board has 
considered all applicable statutory and regulatory provisions 
to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding 
in DeLuca, 8 Vet. App. at 202, regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  However, neither the June 
2007 VA examiner nor the April 2005 private examiner were 
specific as to the degree of functional loss caused by pain.  
The January 2004 examiner found a 25 percent functional loss 
due to pain or after repeated use, but also found the Veteran 
had a fully normal range of motion of the joints of both 
feet.  For these reasons the Board finds that the 10 percent 
disability rating assigned for the Veteran's plantar 
fasciitis appropriately reflects his level of disability and 
there is no basis for a higher rating.  

C.	Psychiatric Disability
The Veteran is currently receiving a rating of 30 percent for 
his psychiatric disability.  Under the General Rating Formula 
for Mental Disorders, higher ratings of 50 and 70 percent 
ratings are warranted in the following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
gross inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  [100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9435 (2009).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each Veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 30 percent 
evaluation assigned to the Veteran's disability, the Global 
Assessment of Functioning scores assigned by medical 
providers throughout the course of this appeal will be 
discussed.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Upon close review of the evidence, the Board finds that a 
rating of 50 percent under the General Rating Formula for 
Mental Disorders more closely approximates the Veteran's 
current symptomatology.  The evidence shows that the Veteran 
suffers from symptoms such as a flattened affect, panic 
attacks more than once a week, some memory impairment,      
impaired judgment, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective social 
relationships, and Global Assessment of Functioning (GAF) 
scores in the 50s.

First, the Board points to the Veteran's Global Assessment of 
Functioning (GAF) scores in support of the assignment of a 50 
percent evaluation for the Veteran's psychiatric disability.  
On VA examination, in July 2007 the Veteran's condition was 
characterized as "severe" and he was assigned a GAF score 
of 55.  A score of 55 was also noted in VA treatment notes of 
April 2008, January 2008, April 2005, February 2005, January 
2005, and October 2004.  A private medical report of April 
2005 noted a score of 30, although the Board finds this of 
low probative value as the examining physician was not a 
mental health professional.  A score of 53 was noted in April 
2004.  As noted above, a GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).   
As for the Veteran's specific symptoms, his affect has been 
described as dysphoric throughout the treatment record, 
including in VA treatment notes from April 2008 and January 
2008.  On VA examination in July 2007 the Veteran was noted 
to have panic attacks several times per week.  In an April 
2005 private medical report, his short-term memory was noted 
to be impaired.  Impaired judgment was noted on several 
occasions in 2007.  In a September 2007 treatment record it 
was noted that he used "damaging language" toward his 
daughter and felt a great deal of rage toward her.  In a 
separate treatment record it was noted he reacted 
"explosively" toward her boyfriend and was arrested.  The 
record shows he was charged with obstructing a police officer 
and battery on a law enforcement officer.  Also in September 
2007 he stated he had formulated a plan for suicide but did 
not have the gun.  In June 2007 the Veteran again discussed 
the idea of suicide with a gun with his treatment provider.  
The Veteran's disturbances of mood are noted throughout the 
medical record as he has been noted to suffer from severe 
depression with sleep disturbances.  He has also displayed 
difficulties in establishing and maintaining social 
relationships throughout the record.  His relationship with 
his daughter has been consistently noted as strained.  The 
July 2007 examiner documented part of his Axis IV diagnosis 
as "social difficulties, relational difficulties."  The 
January 2004 examiner noted that his condition has a 
"significant effect on his life primarily in the social 
realm."  For all of these reasons, the Board finds that the 
Veteran's psychiatric symptomatology most closely 
approximates that contemplated by the 50 percent evaluation.    

However, a higher rating of 70 percent is not warranted by 
the evidence.  The evidence does not show both occupational 
and social impairment.  The Veteran has not been shown to 
suffer occupationally due to his psychiatric disability.  
While unemployed, the record does not indicate that this is 
due to his psychiatric disorder.  Indeed, the January 2004 VA 
examiner stated that his condition has a "minimal effect on 
occupation."  A rating of 70 percent also contemplates such 
symptoms as 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
spatial disorientation, neglect of personal appearance and 
hygiene, and difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  There 
is no evidence of this symptomatology in the record.  There 
is no evidence of obsessional rituals and the July 2007 
examiner explicitly stated so.  The July 2007 examiner also 
specifically found the Veteran does not have irrelevant, 
illogical, or obscure speech, and there is no evidence to the 
contrary in the medical record.  There has been no 
documentation of spatial disorientation.   The July 2007 
examiner found the Veteran is able to maintain minimal 
personal hygiene.  Problems with hygiene or appearance are 
absent from the medical treatment notes.  The January 2004 
examiner found he maintains moderate hygiene.  Again, while 
the record shows the Veteran's trouble with social 
relationships, there has been no evidence of a difficulty in 
adapting to stressful circumstances including work or a 
worklike setting.  

While the record does contain documentation of suicidal 
ideation, near-continuous depression, and impaired impulse 
control, the Board finds the Veteran's symptomatology 
nonetheless more closely approximates the criteria for a 50 
percent rating.  While suicidal feelings have been noted on a 
number of occasions, the Veteran has never been clinically 
found to have suicidal intent.  Moreover, the instances of 
impaired impulse control appear to have all occurred within 
the month of September 2007.  There are no other instances of 
explosive behavior documented.  The lowest GAF scores are 
those discussed above, which all fall within the 50's, except 
for the isolated score of 30 for which the Board assigns low 
probative value.  In addition, the file contains numerous GAF 
scores from within the 60s, including VA treatment notes of 
October and February 2006, and the January 2004 VA 
examination report.  Thus, while there is some symptomatology 
contemplated by the 70 percent rating present in the 
evidence, this evidence is not particularly persuasive and 
overall the Veteran's symptoms most closely approximate the 
criteria for a 50 percent evaluation.

For a 100 percent rating, the criteria specifically require a 
showing of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, own occupation or 
own name.  None of these criteria are shown.
For all of these reasons, the Board finds that a rating of 50 
percent, but no higher, is appropriate for the Veteran's 
psychiatric disorder.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
July 2003, August 2003, and two letters of May 2007 provided 
the Veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
One of the letters of May 2007 also provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should his claims be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He has been 
afforded multiple VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

An evaluation in excess of 40 percent for the Veteran's 
degenerative disc disease, L3-4 with painful and limited 
motion is denied.
An evaluation in excess of 20 percent for the Veteran's 
cervical spine disability is denied.

An evaluation in excess of 10 percent for the Veteran's 
bilateral plantar fasciitis is denied.

Entitlement to a disability rating of 50 percent, but no 
higher, for the Veteran's psychiatric disability is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.


REMAND

In an April 2005 decision letter the Veteran was advised that 
his perfection of an appeal of a January 2003 rating decision 
was untimely.  In May 2005, the Veteran clearly expressed his 
disagreement with that determination.  Similarly, in a March 
2004 rating decision, the evaluation assigned for the 
Veteran's gastroesophageal reflux disease was increased to 10 
percent.  In an October 2004 letter, the Veteran disagreed 
with that rating.  Where an SOC has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO, is required by the Board. 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the issues of whether a timely 
substantive appeal was filed with respect 
to a January 2003 rating decision, and 
entitlement to an increased rating for 
gastroesophageal reflux disease.  The 
appellant should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues.  The claims file 
should be returned to the Board for 
further appellate consideration only if 
the appellant files a timely substantive 
appeal.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


